DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 6/6/22 has been entered.
	2. Claims 1-21 remain pending within the application.
	3. The amendment filed 6/6/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-21. The previous rejections have been withdrawn.

Claim Interpretation
	Independent claims 1, 8 and 15 recite, “time-limited editing periods associated with the at least one user interface for the first user and the second user.” This limitation only requires and is interpreted as at least 2 time-limited editing periods associated with both the first user and the second user. For instance, if there is a single time-limited editing period for the first user and a single time-limited editing period for the second user, the combination of the 2 time periods is equivalent to the claimed limitation of, “time-limited editing periods associated with the at least one user interface for the first user and the second user.”
	If applicant wishes for examiner to interpret the claim as multiple time-limited editing periods for each user (which seems to be the case in the Arguments filed 6/6/22 on page  10), examiner recommends amending the claim to further specify the correlation between multiple time-limited editing periods for each user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2015/0379294 in view of Rakowicz United States Patent US 7,822,690.
Regarding claim 1, Cohen discloses a method for managing collaborative editing of content, by a processor, comprising: 
providing at least one user interface to a first user and a second user, wherein the at least one user interface is configured to selectively provide the first user and the second user with the ability to edit content (Cohen, para [0024], user selects whether to check in or check out a document); and 
establishing time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time-limited editing periods, the first user is provided with the ability to edit the content and the second user is prevented from editing the content, and during a second of the time-limited editing periods, the second user is provided with the ability to edit the content and the first user is prevented from editing the content, and wherein the second of the time-limited editing periods does not overlap with the first of the time-limited editing periods (Cohen, para [0024], when a user checks out a document to make edits, all other users are locked out from making permanent edits until the first used checks it back in. Each period of time between when a user checks out a document and checks it back in represents a time-limited editing period).
Cohen does not disclose:
establishing, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order.
Rakowicz discloses establishing, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order (Rakowicz, col 9, rows 18-35, with reference to fig 1A step 3, administrator to a transaction identifies documents, parties to the transaction (at least 2 users), the time and date of the signing and the sequence in which the parties will sign the electronic documents; Rakowicz, col 9, rows 52-60, parties review and sign documents in the sequence in step 3; Rakowicz, col 10, rows 23-31, the system does not operate unless all parties have signed all relevant documents in sequence. “If one or more parties to an electronic document do not sign an electronic document within the given time (as established at (3)), the entire signing process (or, alternatively, the signing of that specific electronic document) is cancelled and the electronic documents destroyed.” The phrase “within a given time” is interpreted as the limitation ‘time-limited’ as claimed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the collaborative environment of Cohen to include an administrator setting a sequence and time periods based on the teachings of Racowicz. The motivation for doing so would have been to minimize the tedious nature of organizing sharing documents (Racowicz, col 1-2, rows 61-67 and 1-3).

	Regarding claim 2, Cohen in view of Rakowicz discloses the method of claim 1. Cohen additionally discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

	Regarding claim 3, Cohen in view of Rakowicz discloses the method of claim 1. Cohen additionally discloses wherein the at least one user interface includes a workspace external to the content, and further comprising, during the first of the time-limited editing periods, receiving user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 4, Cohen in view of Rakowicz discloses the method of claim 3. Cohen additionally discloses further comprising, during the second of the time-limited editing periods, causing the content to be edited based on the additional content (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 5, Cohen in view of Rakowicz discloses the method of claim 1. Cohen additionally discloses wherein a duration of the first of the time-limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 7, Cohen in view of Rakowicz discloses the method of claim 1. Cohen additionally discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Regarding claim 8, Cohen discloses a system for managing collaborative editing of content comprising: 
a processor executing instructions stored in a memory device, wherein the processor: 
provides at least one user interface to a first user and a second user, wherein the at least one user interface is configured to selectively provide the first user and the second user with the ability to edit content (Cohen, para [0024], user selects whether to check in or check out a document); and 
establishes time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time-limited editing periods, the first user is provided with the ability to edit the content and the second user is prevented from editing the content, and during a second of the time-limited editing periods, the second user is provided with the ability to edit the content and the first user is prevented from P201902801US0142editing the content, and wherein the second of the time-limited editing periods does not overlap with the first of the time-limited editing periods (Cohen, para [0024], when a user checks out a document to make edits, all other users are locked out from making permanent edits until the first used checks it back in. Each period of time between when a user checks out a document and checks it back in represents a time-limited editing period).
Cohen does not disclose:
establishes, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order.
Rakowicz discloses establishing, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order (Rakowicz, col 9, rows 18-35, with reference to fig 1A step 3, administrator to a transaction identifies documents, parties to the transaction (at least 2 users), the time and date of the signing and the sequence in which the parties will sign the electronic documents; Rakowicz, col 9, rows 52-60, parties review and sign documents in the sequence in step 3; Rakowicz, col 10, rows 23-31, the system does not operate unless all parties have signed all relevant documents in sequence. “If one or more parties to an electronic document do not sign an electronic document within the given time (as established at (3)), the entire signing process (or, alternatively, the signing of that specific electronic document) is cancelled and the electronic documents destroyed.” The phrase “within a given time” is interpreted as the limitation ‘time-limited’ as claimed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the collaborative environment of Cohen to include an administrator setting a sequence and time periods based on the teachings of Racowicz. The motivation for doing so would have been to minimize the tedious nature of organizing sharing documents (Racowicz, col 1-2, rows 61-67 and 1-3).

Regarding claim 9, Cohen in view of Rakowicz discloses the system of claim 8. In addition, Cohen discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

Regarding claim 10, Cohen in view of Rakowicz discloses the system of claim 8. In addition, Cohen discloses wherein the at least one user interface includes a workspace external to the content, and wherein the processor further, during the first of the time-limited editing periods, receives user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 11, Cohen in view of Rakowicz discloses the system of claim 10. In addition, Cohen discloses wherein the processor further, during the second of the time- limited editing periods, causes the content to be edited based on the additional content (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 12, Cohen in view of Rakowicz discloses the system of claim 8. In addition, Cohen discloses wherein a duration of the first of the time-limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 14, Cohen in view of Rakowicz discloses the system of claim 8. In addition, Cohen discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Regarding claim 15, Cohen discloses a computer program product for managing collaborative editing of content, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: 
an executable portion that provides at least one user interface to a first user and a second user, wherein the at least one user interface is configured to selectively provide the first user and the second user with the ability to edit content (Cohen, para [0024], user selects whether to check in or check out a document); and 
an executable portion that establishes time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time- limited editing periods, the first user is provided with the ability to edit the content and the second user is prevented from editing the content, and during a second of the time-limited editing periods, the second user is provided with the ability to edit the content and the first user is prevented from editing the content, and wherein the second of the time-limited editing periods does not overlap with the first of the time-limited editing periods (Cohen, para [0024], when a user checks out a document to make edits, all other users are locked out from making permanent edits until the first used checks it back in. Each period of time between when a user checks out a document and checks it back in represents a time-limited editing period).
Cohen does not disclose:
establishes, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order.
Rakowicz discloses establishing, prior to the first user and the second user initiating any edits to the content, time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein the time-limiting editing periods comprise a plurality of fixed-time editing sessions established for each of the first user and the second user in a predetermined order (Rakowicz, col 9, rows 18-35, with reference to fig 1A step 3, administrator to a transaction identifies documents, parties to the transaction (at least 2 users), the time and date of the signing and the sequence in which the parties will sign the electronic documents; Rakowicz, col 9, rows 52-60, parties review and sign documents in the sequence in step 3; Rakowicz, col 10, rows 23-31, the system does not operate unless all parties have signed all relevant documents in sequence. “If one or more parties to an electronic document do not sign an electronic document within the given time (as established at (3)), the entire signing process (or, alternatively, the signing of that specific electronic document) is cancelled and the electronic documents destroyed.” The phrase “within a given time” is interpreted as the limitation ‘time-limited’ as claimed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the collaborative environment of Cohen to include an administrator setting a sequence and time periods based on the teachings of Racowicz. The motivation for doing so would have been to minimize the tedious nature of organizing sharing documents (Racowicz, col 1-2, rows 61-67 and 1-3).

Regarding claim 16, Cohen in view of Rakowicz discloses the computer program product of claim 15. Cohen additionally discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

Regarding claim 17, Cohen in view of Rakowicz discloses the computer program product of claim 15. Cohen additionally discloses wherein the at least one user interface includes a workspace external to the content, and wherein the computer-readable program code portions further include an executable portion that, during the first of the time-limited editing P201902801US0144periods, receives user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 18, Cohen in view of Rakowicz discloses the computer program product of claim 17. Cohen additionally discloses wherein the computer-readable program code portions further include an executable portion that, during the second of the time-limited editing periods, causes the content to be edited based on the additional content (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 19, Cohen in view of Rakowicz discloses the computer program product of claim 15. Cohen additionally discloses wherein a duration of the first of the time- limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 21, Cohen in view of Rakowicz discloses the computer program product of claim 15. Cohen additionally discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2015/0379294, in view of Rakowicz United States Patent US 7,822,690, in further view of Glover United States Patent Application Publication US 2014/0281872.
Regarding claim 6, Cohen in view of Rakowicz discloses the method of claim 1.  Cohen in view of Rakowicz does not disclose further comprising causing information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods.
Glover discloses further comprising causing information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would have been to provide additional information and context to the user for selection of what to apply (Glover, para [0050]).

Regarding claim 13, Cohen in view of Rakowicz discloses the system of claim 8. Cohen in view of Rakowicz does not disclose wherein the processor further causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods.
Glover discloses information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would have been to provide additional information and context to the user for selection of what to apply (Glover, para [0050]).

Regarding claim 20, Cohen in view of Rakowicz discloses the computer program product of claim 15. Cohen in view of Rakowicz does not disclose wherein the computer-readable program code portions further include an executable portion that causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods.
Glover discloses wherein the computer-readable program code portions further include an executable portion that causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would have been to provide additional information and context to the user for selection of what to apply (Glover, para [0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178